Case 1:17-cv-01302-NG-JO Document 87 Filed 12/20/18 Page 1 of 2 PageID #: 3134




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
ROSE ANN PAGUIRIGAN, individually and
on behalf of all others similarly situated,                     :
                                                                    1:17 Civ. 1302 (NG) (JO)
                                   Plaintiff,                  :
                                                                    NOTICE OF CROSS-MOTION
                          -vs-                                 :    FOR SUMMARY JUDGMENT

PROMPT NURSING EMPLOYMENT AGENCY                               :
LLC d/b/a SENTOSA SERVICES,
SENTOSACARE LLC, SENTOSA NURSING                               :
RECRUITMENT AGENCY, BENJAMIN LANDA,
BENT PHILIPSON, BERISH RUBENSTEIN a/k/a                        :
BARRY RUBENSTEIN, FRANCIS LUYUN,
GOLDEN GATE REHABILITATION & HEALTH                            :
CARE CENTER LLC, and SPRING CREEK
REHABILITATION AND NURSING CENTER,                             :

                                    Defendants.                 :
----------------------------------------------------------------X

        PLEASE TAKE NOTICE that, upon the accompanying Declaration of John Howley

dated October 26, 2018, the exhibits annexed thereto, the Counter-Statement of Material Facts

pursuant to Local Civil Rule 56.1, the accompanying memorandum of law, plaintiff’s papers in

support of her motion for class certification, defendants’ moving and opposition papers, and all

prior papers and proceedings herein, plaintiff Rose Ann Paguirigan will cross-move this Court,

before the Honorable Nina Gershon, United States District Judge, at the Courthouse located at

225 Cadman Plaza, Brooklyn, New York, on a date and time to be set by the Court, for an Order,

pursuant to Rule 56 of the Federal Rules of Civil Procedure, granting summary judgment:

declaring that the contract termination fee and confession of judgment in plaintiff’s employment

contract are unenforceable under 18 U.S.C. 1589(a) and New York common law; permanently

enjoining defendants from threatening or attempting to enforce the contract termination fee or
Case 1:17-cv-01302-NG-JO Document 87 Filed 12/20/18 Page 2 of 2 PageID #: 3135




confession of judgment; awarding plaintiff and all class members compensatory damages jointly

and severally against defendants Prompt Nursing, Berish Rubenstein, Bent Philipson, and

Benjamin Landa for breach of contract in amounts to be determined at trial or inquest; awarding

plaintiff and all other class members compensatory, consequential, and punitive damages jointly

and severally against each defendant for violations of the Trafficking Victims Protection Act in

amounts to be determined at trial or inquest; awarding plaintiff reasonable attorneys’ fees and the

costs of this action; and granting such other relief as the Court deems just.

Dated: New York, New York                             THE HOWLEY LAW FIRM P.C.
       October 26, 2018
                                                      By:_/s John Howley _________
                                                             John Howley
                                                             Leandro B. Lachica
                                                      Attorneys for Plaintiff
                                                      350 Fifth Avenue, 59th Floor
                                                      New York, New York 10118
                                                      (212) 601-2728




                                                  2
